DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    422
    630
    media_image1.png
    Greyscale
Applicant argues that the prior art fails to disclose “the terminal ends of the plurality of the connection rods terminate at a proximal surface of the annulus” as discussed in the interview on 3/30/21.  However, upon further consideration, Malkowski et al. does disclose the terminal ends of the connection rods 240 may terminate at a proximal surface of the annulus (paragraph 0177, distal ends 452 of the rods which are retained within tube or annulus 220).  Examiner notes that a “proximal surface” may be considered any portion of the proximal inner surface of element 220, and the terminal end of connection rod 240 may terminate at a proximal inner surface (see annotated figure 20 below), and is not required to be a proximally-facing surface.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malkowski et al. US 2011/0184459 in view of Mueller US 2012/0059408.
Regarding claim 13, Malkowski et al. discloses a laparoscopic device (figure 6), comprising: a proximal control mechanism comprising a proximal end of an articulating rod system (figures 15, 16), a control sphere 331 (figure 9), and an articulation control rod 311, the proximal end of the articulating rod system comprising a first articulation control member 332 (figure 21), proximal ends of a plurality of connection rods 240, and at least one proximal guide rod 234 (figure 15), the proximal articulation control member comprising a proximal receiving annulus for receiving proximal terminal ends of the plurality of the first connection rods (figures 11A, 24, 25, proximal end of the connection rod 240 within sphere housing annulus); 
and a distal control mechanism comprising a distal end of the articulating rod system and an end effector assembly (distal end and end effector shown in figures 23, 27), the distal articulating rod system comprising a distal articulation control member 492 (figure 24), a plurality of connection rods (can be considered two of the cables 240 which extend within both the proximal and distal mechanisms) and at least one distal rod guide 232, the distal articulation control member comprising a distal receiving annulus for receiving distal terminal ends of the plurality of connection rods (received within annulus of 220; figures 15, 20), wherein the distal terminal ends of the plurality of the connection rods terminate at a proximal surface of the annulus (figure 20, paragraph 0177; distal ends 452 of the rods which are retained within tube or annulus 220. Examiner notes that a “proximal surface” may be considered any 
Malkowski et al. fails to explicitly disclose the connection rods or cables being constructed of a rigid material such that the connection rods do not bend, fold, give or otherwise lose tension. 
However, Mueller teaches a surgical instrument having connection rods or cables being made of a rigid material (stainless steel, paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the invention to modify Malkowski et al. with stainless steel or rigid cables, as taught by Mueller, to provide a cable suitable for transmitting forces. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771